708 So.2d 1041 (1998)
Tommy BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 98-532.
District Court of Appeal of Florida, First District.
May 5, 1998.
Tommy Brown, pro se, appellant.
Robert A. Butterworth, Attorney General, and Mark Menser, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Appellant's notice of appeal, whereby he sought review of an order of the circuit court denying his petition for writ of habeas corpus, was not timely filed. For this reason, we dismiss the appeal for lack of jurisdiction. However, we acknowledge appellant's claim that he did not receive a copy of the circuit court's order until after the time for initiating an appeal had expired, and note that this claim appears from the matters before us to have some basis in fact. Accordingly, this disposition is without prejudice to appellant's right to seek relief in the trial court by motion pursuant to Florida Rule of Civil Procedure 1.540, requesting that the original order be set aside and that a new order be entered, such that the right to seek review *1042 may be preserved. See Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983).
APPEAL DISMISSED.
MINER, KAHN and DAVIS, JJ., concur.